UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6388



SANDRA TERLIN ANDERSON,

                                              Plaintiff - Appellant,

          versus


L. DAVENPORT,   Sergeant;   CORRECTION   OFFICER
LAMM,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00006-LMB)


Submitted: September 26, 2006              Decided: September 29, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sandra Terlin Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sandra Terlin Anderson appeals the district court’s order

summarily dismissing her civil rights complaint for failing to

state a claim.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Anderson v. Davenport, No. 1:06-cv-00006-LMB

(E.D. Va. filed Feb. 13, 2006, entered Feb. 14, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -